         Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 1 of 37


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

SHARON DANIEL,                                      )
                                                    )
                                                    )
                        Plaintiff,                  )
                                                    )
                vs.                                 )    CIVIL ACTION NO. 5:18-CV-417 (MTT)
                                                    )
BIBB COUNTY SCHOOL DISTRICT,                        )
                                                    )
                                                    )
                   Defendant.                       )
    __________________                              )


                                                    ORDER

        Defendant Bibb County School District (“School District”) moves for summary

judgment on Plaintiff Sharon Daniel’s claims of race discrimination, retaliation, and

hostile work environment in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq. (“Title VII”), and age discrimination and retaliation in violation of

the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”).

Doc. 11. For the following reasons, that motion is GRANTED.

                                        I.   BACKGROUND 1

        A. Daniel’s first three academic years in the School District

        Daniel is a 58-year-old Caucasian female teacher who started working for the

School District in 2014. Doc. 14-21 at 1, 2. The School District issues contracts to

educators on an annual basis for terms beginning in July and continuing through May of

the following year. Doc. 11-5 at 2. Daniel was initially hired to teach in the My Ascend

Math program at Howard Middle School, which was part of a Title I Flexible Learning


1Unless stated otherwise, the facts are undisputed. The facts are viewed in the light most favorable to
Daniel.
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 2 of 37


Program. Doc. 14-21 at 3. In this program, she taught remedial math to sixth, seventh,

and eighth graders. Doc. 11-12 at 48-49. When the My Ascend Math program moved

to Ballard-Hudson Middle School, Daniel was given the option of staying at Howard

Middle School or moving with the Title I program to Ballard-Hudson. Id. at 49. She

chose to move to Ballard-Hudson for the 2015-16 academic year, and she stayed there

for the 2016-17 and the 2017-18 academic years. Id. at 49-50.

      During the 2015-16 and 2016-17 academic years, Daniel continued to teach the

My Ascend Math program. Id. at 50. In that position, she taught a scripted remedial

math program and had approximately ten students in her class at any given time. Doc.

11-3 at 1. Eclan David was the principal at Ballard-Hudson during this time, Chanelle

Sweet was the assistant principal, and Joanna Summerow was Daniel’s immediate

supervisor. Docs. 11-7 at 8; 11-12 at 50-51. These two academic years passed without

incident. Doc. 11-6 at 24.

      The Title I My Ascend Math program was discontinued at the end of the 2016-17

academic year. Docs. 11-3 at 2; 11-12 at 51. Daniel expressed to David that she

wanted to move to an eighth-grade classroom and teach either English/Language Arts

(“ELA”) or Georgia history. Docs. 11-3 at 2; 11-12 at 51-52. When she returned for the

2017-18 school year, however, she was told that she would be teaching ELA to sixth-

grade students. Doc. 11-12 at 53.

      B. Daniel’s fourth academic year in the School District

      David decided to place Daniel in the sixth-grade ELA classroom on a four-

teacher team in which each teacher teaches a single content area. Doc. 11-3 at 2.

Daniel’s team members were Dannita Stanley, Corey Jones, and Brittani Thomas. Doc.

11-6 at 16. Ranata Brown co-taught one of Daniel’s classes. Doc. 14 at 3. Stanley,



                                             -2-
         Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 3 of 37


Jones, Thomas, and Brown are African American. Doc. 11-12 at 94. Daniel’s

immediate supervisors were David and Sweet. 2 Id. at 51.

        David determined Daniel would be better suited to the sixth-grade placement

because (1) she had never taught in a regular classroom with an unscripted setting in

the School District; (2) the content for the sixth grade was less advanced than that for

the eighth grade, and (3) classroom management concerns are less challenging with

sixth-grade students versus eighth-grade students. 3 Doc. 11-3 at 2. Daniel stated that

David simply told her that “he needed [her] in the [sixth] grade.” Doc. 11-12 at 246.

        Daniel testified that she began to experience difficulties almost immediately.

During the first week of school, she and other teachers were discussing how

aggressively some of the students behaved. Doc. 11-12 at 77. Daniel made what she

termed “the common joke,” that “if you want to get ghetto, [she] can get ghetto with

you.” Id. Team member Jones took offense and complained to David. Id. at 78. David

called Daniel, Sweet, and Jones into his office. Doc. 14 at 10. Daniel explained that

she did not consider the expression racist. Doc. 11-12 at 78. She apologized for

offending Jones. Doc. 14 at 10. David accepted her explanation and told everyone to

“move on.” Doc. 11-12 at 79.

        From that point on, Daniel claims her team members treated her “differently” and

made her feel like an “outsider.” Id. at 98, 216. She alleges her team members

harassed her at meetings, made “snide remarks questioning [her] professionalism,” and


2At some unknown time prior to March 8, 2018, David removed Sweet as Daniel’s immediate supervisor
and put Kenya Miller in her place. Doc. 11-12 at 72-74       .

3 Daniel disputes that classroom management concerns are less challenging in sixth grade than in the
eighth grade because sixth graders can be more difficult to manage given the differences in their maturity
levels. Doc. 14-21 at 5-6. Daniel does not dispute that she had never taught a regular sized classroom
with an unscripted curriculum in the School District; that the content is less advanced for the sixth grade
versus the eighth grade; or that the eighth-grade teachers teach two content areas versus the single
content area taught by sixth-grade teachers. Docs. 11-1 at 2, 8; 14 at 3, 5.

                                                        -3-
            Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 4 of 37


did not allow her to have any input on team decisions. Id. at 85. She states that team

members harassed her based on her age by telling her that she “might not be up on

best practices because [she] had been teaching so long.” Id. at 97. Daniel states that

Sweet also treated her differently than she treated the other team members. Id. at 86.

Specifically, Sweet chastised her for various infractions but did not chastise other team

members for similar conduct. Id. at 87.

          Daniel claims she made two verbal complaints to David during the 2017-18

academic year regarding her belief that she was being treated differently based on her

age and race. Id. at 111. She does not, however, remember the dates of these

complaints. Id. at 112. The first complaint involved an October 30, 2017 Letter of

Concern 4 from Sweet to Daniel, in which Sweet accused Daniel of raising her voice and

using the word “shit” in an October 26, 2017 meeting. Id. at 124; 11-13 at 80; 14 at 11.

Daniel testified that she told David she never said “shit,” 5 and that Sweet wrote the

Letter of Concern to harass Daniel because of her age and race. Docs. 11-12 at 111;

14 at 11; 14-21 at 6. According to Daniel, David said he did not believe that Sweet

meant to harass Daniel, and Daniel should not worry about the Letter of Concern

because it would not go in her personnel file. Doc. 11-12 at 111. On the second

occasion, Daniel states that Sweet had “chewed [her] out” for leaving a Positive

Behavior Interventions and Supports (“PBIS”) celebration. Id. at 112. Daniel

complained to David, telling him that “the harassment because of [her] age and race




4 “Letters of Concern” are letters, Doc. 11-13 at 9, or memos, id. at 80, from an administrator to a teacher
in which the administrator communicates her administrative concern regarding the teacher’s conduct or
actions.

5   Daniel testified that she actually used the word, “ass.” Docs. 14 at 11; 14-21 at 6.

                                                           -4-
         Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 5 of 37


was continuing and that something needed to be done about it.” Id. Daniel does not

know if David investigated these complaints. Id.

       David denies that Daniel ever complained of race or age discrimination or

complained that she was being harassed or mistreated by team members. Doc. 11-6 at

26. He acknowledges, however, that Daniel and her team “weren’t necessarily always

on the same page.” Id. at 22.

       C. Daniel’s evaluations and Letters of Concern

       The School District uses the Teacher Key Effectiveness Systems (“TKES”) to

evaluate teachers. Doc. 11-4 at 2. Sweet was responsible for evaluating the sixth-

grade teachers during the 2017-18 school year. Id. at 1. Sweet was Daniel’s “Get

Better Faster” 6 coach and performed regular observations of Daniel and provided

feedback regarding Daniel’s instructions and classroom management. Id. at 3. Sweet

evaluated Daniel’s classroom performance on October 15, 2017, November 5, 2017,

and November 27, 2017. Id. at 2. Sweet’s evaluations of Daniel revealed weaknesses

in the areas of classroom management, instructional strategies, instructional planning,

and differentiated instruction. Id. Although Daniel had the opportunity to respond to

Sweet’s evaluations, she chose not to do so. Id.

       Ballard-Hudson also assigned two staff academic coaches to work with Daniel on

instruction. Id. at 3. A November 27, 2017 report from academic coach Priscilla Brown

claimed that Daniel failed to monitor or assist students during a test and failed to have

anything for the students to do after they completed the test. Doc. 11-13 at 116. Brown

noted that there “was a lot of instructional time wasted.” Id. A February 5, 2018 report




6 The “Get Better Faster” program offered observation, feedback, and coaching to assist teachers who

struggled with behavior and instruction strategies. Doc. 11-4 at 3.

                                                      -5-
         Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 6 of 37


from academic coach Marshelia Tillman claimed that Daniel sat at her desk while

students worked on an assignment and a co-teacher walked around the room to monitor

the students. Id. at 117. Tillman noted that Daniel failed to go over the standard or

learning targets with students and displayed a lack of management skills when she

“redirected [students] by screaming at” them. 7 Id.

        As noted, on October 30, 2017, Sweet sent Daniel a Letter of Concern in which

Sweet accused Daniel of behaving unprofessionally in an October 26, 2017 meeting

when Daniel used the word, “shit.” Id. at 80.

        In a second Letter of Concern dated January 5, 2018, Paige Busbee, the School

District’s Assistant Superintendent for Human Resources, informed Daniel that the

School District had completed its investigation into allegations that Daniel

inappropriately redirected a student by grabbing him by the neck and pushing him into

the hallway. Id. at 9. Busbee reviewed a video of the incident and concluded that

Daniel made “physical contact” with the student, but did not push the student or “caus[e]

injury to his neck or . . . act[] with intent by placing [her] hand at the base of [the

student’s] neck.” Id. Busbee advised Daniel to refrain from making physical contact

with students in the future unless the contact was for one of two specific reasons: (1) to

prevent the student from injuring himself or another, or (2) if the contact was to show

praise or support. Id.; Doc. 11-12 at 144-46.

        Daniel’s January 19, 2018 mid-year professional learning plan progress note

concluded Daniel was not making adequate progress on her professional learning goals

or plans. Doc. 11-12 at 156. David reviewed the mid-year progress note with Daniel,



7 The term “redirected” appears on several occasions in the record. The parties do not define the term,

and the Court gives the term its ordinary meaning: “Direct (something) to a new or different place or
purpose.” https://www.lexico.com/en/definition/redirect (May 3, 2020).

                                                       -6-
          Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 7 of 37


and she was, therefore, aware that the School District did not think she was making

adequate progress. Id. at 157. Additionally, notes from Daniel’s mid-year conference

documented (1) that she was “receiving support for classroom management issues”; (2)

that Daniel expressed concerns about support from her team and the administration;

and (3) David and Daniel “discussed changes in Dr. Daniel’s status for next year and

will continue to monitor.” Docs. 11-4 at 42; 11-12 at 157

        D. The decision to nonrenew Daniel’s contract

        David was the “sole decision-maker” at Ballard Hudson who could make

recommendations for the renewal or nonrenewal of teachers’ contracts. Doc. 11-3 at 3.

He made recommendations regarding nonrenewal of contracts to the School District’s

Human Resource Department. Id. He did not get recommendations from other

administrators or teachers at Ballard-Hudson regarding whose contract should be

renewed or nonrenewed. Doc. 11-6 at 10-11.

        He “recommended Daniel for nonrenewal based on poor classroom management

and failure to implement proper instructional strategies which were documented

throughout the year and Daniel failed to show improvement.” Doc. 11-3 at 3. David

submitted the at-risk form, which documents any areas of concern and previous actions

taken, and supporting documentation 8 to Busbee on March 2, 2018. Docs. 11-3 at 8-


8 The supporting documents included (1) a November 17, 2017 email from Sweet to Daniel in which
Sweet complains that Daniel told a student to leave the classroom despite the fact that Daniel had been
previously informed in meetings and one-on-one that she “cannot put students out of class” because
middle school students must be supervised at all times, Doc. 11-3 at 11; (2) the October 30, 2017 Letter
of Concern in which Sweet accuses Daniel of using profanity, id. at 12-13; (3) the results from Sweet’s
October 5, 2017, October 31, 2017, and November 17, 2017 evaluations, which showed that Daniel
needed improvement in instructional planning, instructional strategies, and differentiated instruction, id. at
14-15, 39-64; (4) the November 27, 2017 and February 5, 2018 feedback from academic coaches Brown
and Tillman showing that Daniel failed to monitor or assist students during their tests, failed to have
anything for the students to do after completion of the test, wasted a “lot of instructional time,” and
“redirected [students] by screaming at” them,” id. at 16-20; (5) January 26-27, 2018 emails from academic
coach Tillman to Daniel complaining that Daniel failed to leave written instructions for the substitute
teacher and enough work for the students when Daniel was absent from class, id. at 21; (6) a February

                                                         -7-
         Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 8 of 37


71; 11-5 at 1-2; 11-6 at 30-31. David met with Busbee and the Human Resources at-

risk team on March 6, 2018 to discuss his recommendations for nonrenewal. Doc. 11-5

at 3. On March 12, 2018, Busbee emailed David a list of five employees, 9 one of whom

was Daniel, and asked him to “[p]lease confirm these employees will not get contracts

and are nonrenewed.” Doc. 14-9 at 2. On March 13, 2018, David responded that one

of the five employees on the list had submitted his resignation letter, David had “decided

to bring back” one employee on the list, and the remaining three, including Daniel, were

to be nonrenewed. Id. On March 20, 2018, the School District issued a formal

nonrenewal letter to Daniel. Doc. 11-5 at 4.

        E. March 8, 2018 grade-level meeting

        While the School District was in the process of deciding to nonrenew Daniel’s

contract, there was a grade-level meeting at Ballard-Hudson with all the sixth-grade

teachers and some administrators. Doc. 11-3 at 4. During that March 8, 2018 meeting,

Daniel and her team members became involved in a heated discussion. Id. When

Daniel rose from her seat to leave the classroom, Stanley stood up from her chair. Doc.

11-3 at 4; 11-12 at 103-07. Daniel testified that “Stanley . . . came toward [her] with her

fist in the air.” Doc. 11-12 at 103. According to Daniel, David “jumped up, opened the

door, and pushed [Daniel] out the door.” Id. at 103-04. David testified he attempted to

diffuse the situation by stepping between Stanley and Daniel, and he escorted Daniel



15, 2018 email from coach Tillman to Daniel praising Daniel’s use of “Close Reading strategies,” but
complaining that the “activity on the back of the reading passage had no rigor and was way below the
intent of any of the 6th grade standards” and asking that Daniel make sure she posts her lesson plans on
time, id. at 23; (7) a November 16, 2017 email from academic coach Brown to Daniel stating that Daniel
missed her appointment to view the uploaded video of Daniel teaching, id. at 24; and (8) the mid-year
evaluation dated January 19, 2018, showing that Daniel was not making adequate progress on her
professional learning goal, id. at 31.
9Jones, one of Daniel’s teammates, was nonrenewed for reasons similar to the reasons for Daniel’s
nonrenewal. Doc. 11-6 at 32.

                                                      -8-
         Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 9 of 37


out of the classroom because she was nearer to the door. Doc. 11-3 at 4. Daniel

immediately left Ballard-Hudson and went to the School District’s main office to report

the incident. Doc. 11-12 at 104, 234.

        Daniel met with Busbee on March 12 to discuss what happened during the March

8 meeting. Docs. 11-5 at 3; 11-12 at 234-35. After her meeting with Busbee, Daniel

returned to Ballard-Hudson, and she asked 10 David to be moved to an eighth-grade

position. Docs. 11-3 at 5; 11-12 at 71, 193-96. David placed Daniel in the seventh-

grade ELA position then held by a long-term substitute. Doc. 11-3 at 5. David testified

that he did not consider Daniel for the eighth grade position that covered two content

areas and was staffed by a long-term substitute because Daniel had not demonstrated

the skills necessary to manage her classroom and she had not demonstrated the skills

necessary to implement proper instructional strategies in a single-content classroom

with a less advanced curriculum. Id.

        F. Daniel’s charge of discrimination

        On March 16, 2018, Daniel filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”). Doc. 11-13 at 106. Daniel

complained of hostility, harassment, and discrimination. Id. She stated that she was

denied an eighth-grade teaching position and removed from a sixth-grade position

based, at least in part, on her race. Id. Daniel complained that David told her that her

contract would not be renewed for the 2018-19 academic year and that the nonrenewal

was based on race. Id. She alleged that she was subjected to “retaliation based on her

opposition to racism against her.” Id.



10 Daniel testified that she had been requesting to be moved from the sixth-grade position since

November 2017. Doc. 11-12 at 71, 193.


                                                       -9-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 10 of 37


       On March 20, 2018, the School District issued a formal nonrenewal letter to

Daniel. Doc. 11-5 at 4. On March 21, 2018, the Bibb County School District received

notice of Daniel’s Charge of Discrimination. Id.

       On March 28, 2018, Daniel filed a second Charge based on the School District’s

letter of nonrenewal. Doc. 11-13 at 125. She alleged that “[a]fter previously

complaining of harassment based on her race, [she] received a letter advising her that

she was not being renewed as a teacher. The nonrenewal is based at least in part on

[her] race, age[,] and on her prior protected activity.” Id.

       The EEOC issued its Dismissal and Notice of Rights on August 1, 2018. Doc.

11-13 at 127. Daniel filed this suit on November 5, 2018. Doc. 1.

                        II. SUMMARY JUDGMENT STANDARD

       A court shall grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In determining whether a genuine dispute of

material fact exists, “[t]he evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986) (citation omitted). A material fact is any fact relevant or necessary

to the outcome of the suit. Id. at 248. And a factual dispute is genuine “if the evidence

is such that a reasonable jury could return a verdict for the non[-]moving party.” Id.

(citation omitted). Accordingly, “the mere existence of a scintilla of evidence in support

of the position will be insufficient; there must be evidence on which the jury could

reasonably find for the non-moving party.” Johnson v. Bd. of Regents of Univ. of Ga.,

263 F.3d 1234, 1243 (11th Cir. 2001) (citation and punctuation marks omitted).




                                                -10-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 11 of 37


       The party moving for summary judgment bears the burden of showing there is no

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant

may make this showing by “citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials,” or by showing that the non-movant cannot

produce admissible evidence to support the issue of material fact. Fed. R. Civ. P.

56(c)(1). If the movant meets this burden, the non-moving party must produce evidence

showing that an issue of material fact does exist. Celotex Corp., 477 U.S. at 324. To

do so, the non-moving party must “go beyond the pleadings” and identify “specific facts

showing a genuine issue for trial.” Id.; see also Fed. R. Civ. P. 56(e)(2)-(3). However,

“[c]redibility determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Anderson, 477 U.S.

at 255 (citation omitted).

                   III. RACIAL DISCRIMINATION UNDER TITLE VII

       Lacking direct evidence, Daniel relies on circumstantial evidence to establish her

race discrimination claims, employing the burden-shifting framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). Doc 13 at 2. “Faced with a defendant’s

motion for summary judgment, a plaintiff asserting an intentional-discrimination claim

under Title VII . . . must make a sufficient factual showing to permit a reasonable jury to

rule in her favor.” Lewis v. City of Union City, 918 F.3d 1213, 1217 (11th Cir. 2019).

When a claim of discrimination is based on circumstantial evidence, “the now-familiar

three-part burden-shifting framework established by the Supreme Court in McDonnell

Douglas” applies. Id.



                                               -11-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 12 of 37


        Pursuant to McDonnell Douglas, a plaintiff must first establish a prima facie case

of discrimination. In order to prove a prima facie case of race discrimination, the plaintiff

must show that (1) she is a member of a protected class; (2) she was qualified for the

position; (3) “she was subjected to an adverse employment action”; and (4) “her

employer treated ‘similarly situated’ employees outside her class more favorably.” 11

Lewis, 918 F.3d at 1220-21 (citation omitted).

        If a plaintiff establishes a prima facie case, the burden of production, but not the

burden of persuasion, shifts to the employer to articulate a legitimate, nondiscriminatory

reason for the employment action. Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

254-55 (1981). This burden of production means the employer “need not persuade the

court that it was actually motivated by the proffered reasons” but must produce

evidence sufficient to raise a genuine issue of fact as to whether it discriminated against

the plaintiff. Kragor v. Takeda Pharms. Am., Inc., 702 F.3d 1304, 1308 (11th Cir. 2012)

(quotation marks and citation omitted).

        The plaintiff then has the opportunity to show that the employer’s stated reason is

pretextual. This may be done “either directly by persuading the court that a

discriminatory reason more likely motivated the employer or indirectly by showing that

the employer’s proffered explanation is unworthy of credence.” Burdine, 450 U.S. at

256. “If a plaintiff produces sufficient evidence that the employer's proffered reason is

merely pretextual, that evidence may sometimes be enough to preclude summary

judgment in favor of the employer.” Kragor, 702 F.3d at 1309 (citation omitted).




11 In wrongful termination claims, the fourth element of McDonnell Douglas can also be satisfied by

showing the Plaintiff was replaced by someone outside her protected class. However, as discussed
below, Daniel does not argue she was replaced by someone outside her protected class, nor is there
evidence in the record to support such an argument.

                                                     -12-
         Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 13 of 37


        In her complaint, Daniel alleges three adverse employment actions that were

based, at least in part, on her race: (1) denial of an eighth-grade teaching position; (2)

transfer from a sixth-grade teaching position; and (3) nonrenewal of her employment

contract with the School District. Doc. 1. In her ten-page response brief 12 to the School

District’s motion for summary judgment, Daniel does not address her claims that denial

of the eighth-grade teaching position or transfer from the sixth grade were adverse

employment actions based on her race, and she has, therefore, abandoned those

claims. Doc. 13. Instead, she alleges for the first time—and thus without amending her

complaint—that the School District’s failure to remove her from the sixth-grade position

earlier was an adverse employment action based on race. Id. at 2-3. “[A] plaintiff

cannot amend h[er] complaint through argument made in h[er] brief in opposition to the

defendant's motion for summary judgment.” Miccosukee Tribe of Indians of Fla. v.

United States, 716 F.3d 535, 559 (11th Cir. 2013); Monaghan v. Worldpay, __F.3d __,

2020 WL 1608155 at *3 (11th Cir. 2020).

        The Court first addresses Daniel’s termination claim, then briefly addresses her

abandoned and new claims.

        A. Nonrenewal of Daniel’s contract for employment

             1. Daniel cannot show a prima facie case

        For Daniel’s termination claim, the School District concedes all but one element

of Daniel’s prima facie case. It argues that Daniel cannot show she was replaced by

someone outside of her class or “that her employer treated ‘similarly situated’

employees outside her class more favorably.” Doc. 11-2 at 13.



12 Brevity is a virtue. But given Daniel’s sweeping allegations and the voluminous record, ten pages is

hardly more than a conclusion, leaving the Court, in an effort to be thorough, to painstakingly work its way
through the morass.

                                                       -13-
         Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 14 of 37


        In her complaint, Daniel did not allege that she was replaced by someone outside

her class or allege a comparator. Nor did she do so in her response brief.

        In fact, Daniel’s entire argument that there is sufficient evidence of disparate

treatment to create an inference of discrimination is contained in one paragraph with no

citations to the record:

        The record evidence viewed in the light most favorable to [Daniel] clearly
        establishes that [Daniel] was treated much less favorably than non-white
        coworkers. As previously stated, [Daniel’s] coworkers were able to avoid
        door duty in the morning, curse in the presence of students and even
        boldly admit that they had no intention of working with or helping another
        employee despite the fact that it was their job to do so without having to
        worry about any repercussions.

Doc. 13 at 4.

        Clearly, Daniel failed to identify a comparator. To show another employee is

similarly situated, the plaintiff must show that the proffered comparator “is similarly

situated in all material respects.” Lewis v. City of Union City, Georgia, 918 F.3d 1213,

1227 (11th Cir. 2019). Ordinarily, a valid comparator (1) will have engaged in the same

basic conduct as the plaintiff, (2) will have been subject to the same employment policy

or rule, (3) will have been under the same supervisor, and (4) will share the plaintiff’s

employment or disciplinary history. Id. Daniel does not even argue that any other

employee of the School District was similarly situated. Perhaps because Daniel never

even alleged or argued a comparator, neither party cited or applied the Lewis

standard. 13 Daniel clearly has failed to show a valid comparator and cannot make out

her prima facie case under the McDonnell Douglas framework.


13 Still, on the Court’s independent review, there is no evidence that the School District renewed the
contracts of similarly situated employees outside of her class. In fact, the record shows the opposite. Her
co-worker and team-member, Corey Jones, a twenty-four-year-old African American male, was
nonrenewed for “[p]retty much . . . similar issues[,] [j]ust poor classroom management, . . . classroom
strateg[y] issues.” Doc. 11-6 at 32-33.


                                                       -14-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 15 of 37


            2. The School District met its burden of proffering legitimate, non-
               discriminatory reasons for terminating Daniel

       Further, even if she could make out a prima facie case, the School District has

offered legitimate, non-discriminatory reasons for nonrenewal of Daniel’s employment

contract. Doc. 17 at 4. David recommended nonrenewal of Daniel’s employment

contract because of Daniel’s documented record of poor classroom management,

failure to implement proper instructional strategies, and failure to show improvement in

these areas. Id. at 3. Specifically, David’s recommendation was based on Sweet’s

evaluations, which demonstrated weaknesses in the areas of classroom management,

instructional strategies, instructional planning, and differentiated instruction, id. at 14-15;

November 2017 and February 2018 evaluations from staff academic coaches, which

demonstrated that Daniel failed to monitor or assist students during a test, failed to have

anything for the students to do after they completed the test, wasted instructional time,

and redirected students by screaming at them, id. at 16-20; Daniel’s failure to follow

procedures relating to student supervision and discipline, id. at 11; and a January 19,

2018 mid-year evaluation that showed Daniel was not making progress on her

professional learning goals or plans, id. at 65-68; Doc. 11-12 at 155-57.

            3. Daniel cannot show those reasons are pretextual

       Given these non-discriminatory reasons, Daniel must show that the School

District’s legitimate, nondiscriminatory reasons are pretextual. To show pretext, Daniel

must “demonstrate[] such weaknesses, implausibilities, inconsistencies, incoherencies,

or contradictions in the [School District’s] proffered legitimate reasons for its action that

a reasonable factfinder could find them unworthy of credence.” Jackson v. Ala. State

Tenure Comm’n, 405 F.3d 1276, 1289 (11th Cir. 2005) (quotation marks and citation

omitted).

                                                 -15-
       Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 16 of 37


       Daniel’s efforts to establish pretext are minimal, conclusory, and devoid of record

citations. First, she argues that the timing of her at-risk designation somehow suggests

pretext. She states that the School District’s “own forms” require that at-risk employees

be identified no later than January 31, 2018, and David did not identify her as at-risk

until March 2, 2018. Doc. 13 at 3. She alleges that “[t]here were no new evaluations or

information that [the School District] obtained or generated between the last evaluation

in November of 201[7] or the meeting with [Daniel] in January of 2018 and Principal

David’s identification of her as” at-risk. Id. Instead, on March 1, 2018, David just

started “digging up dirt in an effort to rid himself of a problematic white employee.” Id.

       The School District does not dispute that David began gathering documentation

to support his recommendation for nonrenewal on March 1, 2018 and did not complete

the at-risk form until March 2, 2018. Doc. 18 at 25-26. But, contrary to Daniel’s

arguments, an academic coach’s November 2017 evaluation documented Daniel’s

failure to manage her classroom and employ instructional strategies. Doc. 11-3 at 16.

The mid-year evaluation in January 2018 documented that Daniel had not made

“adequate progress on . . . her PSC professional learning goals and/or plan.” Doc. 11-

12 at 156. Daniel admits that David reviewed the evaluation with her and made her

aware that she was not making adequate progress. Id. at 157. Further, a February 7,

2018 academic coach’s evaluation documented that Daniel failed to employ

instructional strategies and “redirected students by screaming at” them instead of

employing proper classroom management strategies. Doc. 11-3 at 19. Thus, Daniel’s

inability to manage her classroom and employ proper instructional strategies was

documented throughout the 2017-18 academic year.




                                               -16-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 17 of 37


       Daniel states that the School District’s “inconsistent application of discipline

creates not just doubt as to its sincerity in terminating [her], but it is evidence of its

outright hostility towards [Daniel].” Doc. 13 at 9. But without citations to the record, the

Court does not know what “inconsistent application of discipline” she is talking about.

Perhaps she is referring to her allegation that Sweet “jumped all over her and berated

her for not being outside her door” in the morning but did not scold other teachers for

the same conduct, Doc. 14 at 13, and her allegation that Sweet wrote her up for saying

“shit” when she actually said “ass” (which Daniel apparently finds less offensive),but

Sweet did not write up a male African American sixth-grade teacher, Dr. Eppinger, for

using the word “ass,” id. at 11-12. However, there is no indication that David, the only

administrator at Ballard-Hudson who could recommend nonrenewal, knew Daniel was

rebuked for failing to stay at her door or knew that Daniel was written up for using

profanity while Eppinger was not. Also, while David did know that Daniel was written up

for using profanity, Daniel has produced only hearsay, which the Court cannot consider,

that Eppinger was not written up. Specifically, Daniel’s statement that Sweet did not

write up Eppinger for using profanity is based on a conversation between Daniel and

Eppinger in which Eppinger allegedly told Daniel that Sweet did not write him up.

Doc.14 at 12. Daniel has no non-hearsay evidence that Eppinger was not disciplined.

       Daniel also complains in a conclusory fashion that she “had everything stacked

against her thanks to David and Sweet.” Doc. 13 at 9. The record is to the contrary.

The School District attempted to provide Daniel with the help she needed to enable her

to effectively manage her classroom and implement proper instructional strategies. Two

academic coaches worked with Daniel, and she attended a behavior management class

with the District Response to Intervention Behavior Coordinator. Doc. 11-1 at 3; see



                                                  -17-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 18 of 37


Hutchins v. Bibb Cty. Sch. Dist., 2014 WL 66615, at *7 (M.D. Ga. 2014) (stating that

“conclusory allegations that . . . [m]iddle [s]chool’s administrators were conspiring

against him and setting him up to fail” does not show pretext; the defendant produced

evidence that it had taken remedial action to help the plaintiff improve his classroom

management).

       As an example of things being “stacked against her,” Daniel states that “Sweet

and Thomas even went so far as to encourage a student’s family to file a formal

complaint against [Daniel] for a non-event in an effort to get rid of her.” Doc. 13 at 9.

Again, Daniel fails to provide a record citation. The Court assumes she is referring to

the incident in which she made physical contact with a student, who then complained

that she grabbed him by the neck and pushed him into the hallway. Doc. 11-13 at 9.

The student’s mother complained to the School District that her son’s neck was injured.

Docs. 11-12 at 146; 11-13 at 9. The School District investigated and found that Daniel

did make physical contact with the student, which is prohibited by School District policy,

but that she did not push or injure him. Doc. 11-13 at 9.

       Daniel testified that this incident was “totally race and age related.” Doc. 11-12 at

147-48. She bases this conclusory allegation on her claim that one of the student’s

family members, whose name and relationship to the student she could not remember,

told her that Sweet and Thomas encouraged the family to complain to the School

District. Id. at 148. Daniel acknowledged that other than this statement from an

unknown family member, she has no “evidence or fact to support [her] contention that . .

. the report related to this incident had to do with discrimination against [her] related to

[her] age or race.” Id. at 148. This alleged statement from an unknown witness about

Daniel’s coworkers is not admissible to demonstrate pretext.



                                                -18-
       Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 19 of 37


       Daniel argues, again without citation to the record, that “[b]ecause of the disputed

issues of material fact including the veracity of Defendant’s proffer, summary judgment

in this case must be denied.” Doc. 13 at 9. To the extent Daniel offers this as separate

grounds for finding pretext, rather than just a summing up of her pretext argument, a

conclusory allegation of “disputed facts including the veracity of the Defendant’s proffer”

does not “meet that [proffered] reason head on and rebut it.” Chapman v. AI Transp.,

229 F.3d 1012, 1030 (11th Cir. 2000). Conclusory, “unsubstantiated assertions alone

are not enough to withstand a motion for summary judgment.” Rollins v. TechSouth,

Inc., 833 F.2d 1525, 1529 (11th Cir. 1987) (citation omitted).

           4. Daniel cannot show a convincing mosaic of circumstantial evidence

       Daniel attempts to support her race discrimination argument by claiming that her

“coworkers were able to avoid door duty in the morning, curse in the presence of

students and even boldly admit that they had no intention of working with or helping

another employee despite the fact that it was their job to do so without having to worry

about any repercussions.” Doc. 13 at 4. As noted above, Daniel cannot show a

comparator and does not argue a comparator. Nonetheless, these allegations might,

interpreted generously, be an attempt to show “‘a convincing mosaic of circumstantial

evidence that would allow a jury to infer intentional discrimination by the

decisionmaker.’” Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011)

(quoting Silverman v. Bd. of Educ., 637 F.3d 729, 734 (7th Cir. 2011)). Even then,

those allegations are so vague that the Court does not know exactly what incidents

Daniel is talking about. Maybe she is referring to (1) her allegation that Sweet chastised

her alone for failing to remain outside her door in the morning, Doc. 14 at 13; (2) her

allegation that Sweet wrote her up for using profanity but did not write Eppinger up



                                               -19-
           Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 20 of 37


when he said the same word, id. at 11-12; and (3) her allegation that in the March 8,

2018 grade-level meeting, Ranata Brown stated that she did not, and would not, help

Daniel in the classroom, id. at 16. 14

           But none of those incidents support an inference of discrimination. As previously

stated, there is no evidence that Sweet’s displeasure at Daniel’s failure to remain at her

door had any bearing on David’s decision to recommend nonrenewal of Daniel’s

employment contract and Daniel’s statement that Sweet did not write up Eppinger for

using profanity is based only on hearsay. Additionally, there is no evidence that David

had any knowledge that others were not scolded when they failed to stay at their doors

or not written up when they used profanity. See Jones v. Gerwens, 874 F.2d 1534,

1541 (11th Cir. 1989) (stating that employee’s allegations that others engaged in similar

conduct and were not disciplined “are inapposite, absent any evidence” that the actual

decisionmakers knew of the others’ transgressions). Finally, Daniel’s allegation that

Ranata Brown said she would not help Daniel is simply irrelevant. While the School

District does not raise the argument, “an inference of discrimination cannot arise from

the acts of someone who did not take part in the decision-making process.” White v.

Wells Fargo Guard Serv., 908 F. Supp. 1570, 1584 (M.D. Ala. 1995) (citation omitted).

It is undisputed that David is “the sole decision-maker at the building level regarding

recommendations for renewal and/or nonrenewal.” Doc. 11-3 at 3. When making these

decisions, he does not receive input or recommendations from anyone else. Doc. 11-6

at 10-11. Sweet and Brown had no role in David’s decision to recommend nonrenewal

of Daniel’s contract, so an inference of discrimination cannot arise from Sweet’s or




14   At least those are the incidents the School District thought she was referring to. Doc. 17 at 3.


                                                          -20-
       Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 21 of 37


Brown’s actions. Daniel, therefore, cannot establish a convincing mosaic of

circumstantial evidence.

       In conclusion, Daniel has not established a prima facie case of racial

discrimination based on the School District’s decision to nonrenew her teaching contract

because she has not shown that she was replaced by someone outside of her class or

shown that the School District treated similarly situated employees outside her class

more favorably. Even if she had established a prima facie case, the School District has

articulated legitimate, nondiscriminatory reasons for the nonrenewal. Daniel’s

conclusory efforts to demonstrate pretext fail. Further, Daniel’s vague assertions about

alleged instances of her being poorly treated do not show a convincing mosaic of

circumstantial evidence sufficient to permit an inference of discrimination. Thus, the

School District is entitled to summary judgment on Daniel’s claim that she was

terminated because of her race.

       B. Abandoned claims

       In her complaint, Daniel alleged that the decision to deny her an eighth-grade

teaching position at Ballard-Hudson was made, at least in part, on the basis of race.

Doc. 1 at 3. In its summary judgment brief, the School District argues that (1)

assignment to the sixth versus eighth grade was not an adverse employment action; (2)

there is no evidence that any similarly situated employees outside of her class were

treated more favorably; and (3) even assuming Daniel could establish a prima facie

case, it has proffered legitimate, nondiscriminatory reasons for placing her in the sixth

grade rather than the eighth grade. Doc. 11-2 at 11.




                                               -21-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 22 of 37


       In response, Daniel says nothing, and for good reason. She cannot make out a

prima facie case and there is no evidence suggesting she can rebut the School District’s

reasons for its action.

       Placement in a sixth-grade teaching position versus an eighth-grade teaching

position did not alter Daniel’s salary, benefits, job responsibilities, or workdays. Doc.

11-5 at 2. Daniel’s “personal preference” to be assigned to the eighth grade does not

mean the decision to place her in the sixth grade was an adverse action under Title VII.

Doe v. Dekalb Cty. Sch. Dist., 145 F.3d 1441, 1450 (11th Cir. 1998). Instead, the

question is whether a “reasonable person in the circumstances” would view placement

in the sixth versus the eighth grade as “materially adverse.” Davis v. Town of Lake

Park, 245 F.3d 1232, 1239 (11th Cir. 2001) (citation omitted). Importantly, to qualify as

an adverse action, the “employer’s action must impact the ‘terms, conditions, or

privileges’ of the plaintiff’s job in a real and demonstrable way.” Id. (citation omitted).

Under this standard, Daniel has not shown that the School District’s decision to place

her in a teaching position in the sixth grade was an adverse employment action. Nor is

there any evidence that anyone outside Daniel’s class was treated more favorably with

respect to requesting and being granted a specific grade position. Lewis, 918 F.3d at

1222-24.

       Finally, even if Daniel could establish a prima facie case, the School District had

legitimate nondiscriminatory reasons for placing Daniel in the sixth grade instead of the

eighth. David testified that he decided to assign Daniel to the sixth grade because she

had never taught in a regular classroom with an unscripted curriculum in the School

District, the content for the sixth grade is less advanced than that for the eighth, and the

sixth-grade teachers teach only one subject while the eighth-grade teachers teach two



                                                -22-
       Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 23 of 37


subjects. Doc. 11-3 at 3-5. Daniel does not question these reasons; much less

establish they were pretextual.

       In her complaint, Daniel also alleged that the decision to transfer her from the

sixth-grade position was based, at least in part, on her race. Doc. 1 at 3. But in her

deposition, Daniel testified that she requested to be transferred out of the sixth-grade

position. Doc. 11-12 at 71, 196. While this raises potential Rule 11 issues, it perhaps

explains why she abandoned this claim when she responded to the School District’s

motion for summary judgment.

       In any event, she cannot establish that the decision to transfer her from the sixth-

grade teaching position into the seventh-grade position was an adverse employment

action. Placement in the seventh grade rather than the eighth did not “impact the

‘terms, conditions, or privileges’ of [Daniel’s] job in a real and demonstrable way.”

Davis, 245 F.3d at 1239 (citation omitted). She had the same salary, benefits, job

responsibilities, and workdays regardless of whether she taught the sixth, seventh, or

eighth grade. Doc. 11-5 at 2.

       Nor is there any evidence that similarly situated employees outside of Daniel’s

protected class were treated more favorably with respect to mid-year transfers.

       Finally, even if Daniel had attempted to establish a prima facie case, the School

District had legitimate reasons for its action. David stated Daniel had not demonstrated

the ability to effectively manage and properly instruct students in a less advanced,

single-content classroom. Doc. 11-3 at 3-5. He, therefore, did not think she could

handle the eighth-grade position that covered two content areas. Id. at 5.

       Daniel has not shown that these reasons were unworthy of credence.




                                               -23-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 24 of 37


       C. Claim raised for the first time in her response to the School District’s
          motion for summary judgment

       Daniel alleges in her response brief that forcing her to remain in the sixth-grade

teaching position until March 2018, rather than transferring her sooner, was an adverse

employment action. Doc. 13 at 2. A plaintiff cannot amend her complaint by raising a

claim for the first time in her response to the defendant’s motion for summary judgment.

Miccosukee Indian Tribes of Fla., 716 F.3d at 559. A district court cannot effectively

amend a plaintiff’s complaint sua sponte by addressing a claim raised for the first time in

the plaintiff’s response brief. Id.

       In any event, the claim is without merit. Daniel testified that as early as

November 2017 she asked to be removed from the sixth-grade position and placed in

an eighth-grade teaching position. Doc. 11-12 at 71, 196. It is not clear to whom she

made this request. She was eventually moved from the sixth-grade position and placed

in a seventh-grade teaching position after the March 8, 2018 grade-level meeting and

her complaint to the School District’s Human Resources department about the meeting.

Id; Doc. 11-3 at 5.

       The School District argues that moving Daniel from the sixth-grade position and

placing her as a teacher in a different grade at Ballard-Hudson is a lateral transfer, and

the denial of such does not amount to an adverse employment action. Doc. 17 at 3.

According to the School District, a denial of a transfer request constitutes an adverse

employment action only if the sought-after position “entails an increase in pay, prestige,

or responsibility.” Id. (internal quotation marks and citation omitted).

       Daniel argues that she “is not required to show the adverse action constituted an

‘ultimate or substantial employment action.’” Doc. 13 at 3 (citing Crawford v. Carroll,

529 F.3d 961 (11th Cir. 2008) and Wideman v. Wal-Mart Stores, Inc., 141 F.3d 1453

                                                -24-
       Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 25 of 37


(11th Cir. 1998)). This argument is correct for her Title VII retaliation claim, which is

discussed below, but is incorrect for her Title VII discrimination claim. For retaliation

claims, the Supreme Court has “broadened” the type of employer conduct considered

actionable “from that which adversely effects the plaintiff’s conditions of employment or

employment status to that which has a materially adverse effect on the plaintiff,

irrespective of whether it is employment or workplace-related” Crawford, 529 F.3d at

973 (citing Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)).

“Retaliation claims have a relaxed standard requiring only a showing of a materially

adverse action that ‘might [] dissuade[] a reasonable worker from making or supporting

a charge of discrimination.’” Minnifield v. City of Birmingham Dep’t of Police, 791 F.

App’x 86, 90 (2019) (quoting Crawford, 529 F.3d at 974). But the Eleventh Circuit’s

standard for showing an adverse employment action for Title VII discrimination has not

changed: a plaintiff must “establish an ‘ultimate employment decision’ or make some

other showing of substantiality in the employment context in order to establish an

adverse employment action.” Crawford, 529 F.3d at 970 (citations omitted). Ultimate

employment decisions generally involve “termination, failure to hire, or demotion.” Id.

(quotation marks and citation omitted). If the employer’s conduct falls short of an

ultimate employment decision, it must, “in some substantial way, alter[ ] the employee's

compensation, terms, conditions, or privileges of employment, deprive him or her of

employment opportunities, or adversely affect[ ] his or her status as an employee.” Id.

(quotation marks and citation omitted). A plaintiff alleging discrimination must

“demonstrate that she suffered a serious and material change in the terms, conditions,

or privileges of employment to show an adverse employment action.” Id. at 970-71

(quotation marks and citation omitted); Minnifield, 791 F. App’x at 90.



                                                -25-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 26 of 37


        Daniel argues that failing to transfer her from the sixth-grade position was an

adverse employment action because she was forced to work under Sweet, who “was

going to do anything and everything possible to prevent [Daniel] from succeeding as a

sixth-grade teacher at” Ballard-Hudson. 15 Doc. 13 at 2. The School District points out

that an earlier transfer from the sixth grade to the seventh or eighth grade would not

have resulted in an increase of pay, change of benefits, change in schedule, or change

in responsibilities. Doc. 11-5 at 2. Thus, it does not appear a transfer would have made

“a serious and material change in the terms, conditions, or privileges of [Daniel’s]

employment.” Davis v. Town of Lake Park, 245 F.3d 1232, 1239 (11th Cir. 2001),

overruled on other grounds by Burlington, 548 U.S. at 57. The failure to transfer Daniel

prior to March, therefore, was not an adverse employment action.

        Perhaps more importantly, the record does not support Daniel’s argument that

failing to transfer her from the sixth grade forced her to work with Sweet as her

immediate supervisor. Daniel testified that prior to her transfer to the seventh-grade

teaching position, David agreed to change her immediate supervisor from Sweet to

Kenya Miller. Doc. 11-12 at 72-74. It is not clear when the change was made, but it is

clear that the failure to give Daniel an earlier transfer out of the sixth-grade teaching

position did not force her to work under Sweet. Miller was her immediate supervisor

even before she was transferred to the seventh grade. Id.




15Daniel provides several examples of Sweet’s actions or inactions: Sweet refused to discipline a student
who threatened to punch Daniel, but Sweet recommended transfer for a student who threatened another
teacher; Sweet “wrote up a bogus disciplinary action” against Daniel for using profanity but failed to
discipline an African-American teacher who used profanity; Sweet prevented Plaintiff from administering
tests that would provide the data Daniel needed to make progress in the School District’s evaluation
system; Sweet berated Daniel in the presence of other teachers and students for infractions that others
committed regularly without repercussion; and Sweet prevented Daniel from participating in a parent-
teacher conference but allowed an African-American teacher to attend the conference. Doc. 13 at 2-3.

                                                      -26-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 27 of 37


       Additionally, Daniel has not shown that any similarly situated employee outside of

her protected class was treated more favorably with respect to a requested transfer.

For these reasons, Daniel has not established a prima facie case of discrimination

based on David’s refusal to transfer her from the sixth grade prior to March 2018. The

School District is, therefore, entitled to summary judgment on this issue.

                     IV. AGE DISCRIMINATION UNDER THE ADEA

       The ADEA provides, in relevant part, that “[i]t shall be unlawful for an employer . .

. to fail or refuse to hire or to discharge any individual or otherwise discriminate against

any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1). To establish

unlawful age discrimination under the ADEA, a “plaintiff must prove by a preponderance

of the evidence . . . that age was the ‘but-for’ cause of the challenged employer

decision.” Gross v. FBL Fin. Servs., 557 U.S. 167, 177-78 (2009).

       Daniel argues that the nonrenewal of her employment contract was based, at

least in part, on her age. She acknowledges that she was not replaced by a younger

person and she cannot “produce a comparator.” Doc. 13 at 5. But she argues there is

circumstantial evidence of the School District’s discriminatory intent. Id. (citations

omitted). “[T]he plaintiff will always survive summary judgment if [s]he presents

circumstantial evidence that creates a triable issue concerning the employer’s

discriminatory intent.” Smith, 644 F.3d at 1328 (citation omitted); Sims v. MVM, Inc.,

704 F.3d 1327, 1333 (11th Cir. 2013) (citing Smith, 644 F.3d at 1321) “A triable issue of

fact exists if the record, viewed in a light most favorable to the plaintiff, presents a

convincing mosaic of circumstantial evidence that would allow a jury to infer intentional

discrimination by the decisionmaker.” Sims, 704 F.3d at 1333 (quotation marks and



                                                 -27-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 28 of 37


citation omitted). The circumstantial evidence must “raise[] a reasonable inference” that

the School District discriminated against the plaintiff. Smith, 644 F.3d at 1328.

       Daniel’s entire “mosaic of circumstantial evidence” to establish age-based

discrimination consists of three allegations: (1) her co-worker’s “thinly-veiled comments

about [her] age with statements referring to the length of time [Daniel] has been

teaching and suggesting that because she had been teaching so long that she must not

know the best practices any longer,” Doc. 13 at 5; (2) “younger employees were treated

better” than [Daniel], id. at 6; and (3) Stanley was not warned or disciplined for

“threatening [Daniel] with a fist,” but Daniel was shoved out of the classroom, id.

       The Court takes Daniel’s coworkers’ comments for all they can be taken for—

alleged comments by non-decision makers with veiled references to age. 16 Assuming

Daniel’s point is that the statements were made in her presence, the Court does not, as

the School District urges, dismiss all the comments as hearsay. But Daniel admits she

never reported these comments to David or any other administrator. Doc. 11-12 at 197-

98. Because decision-makers did not know about Stanley and Thomas’ alleged

comments, clearly those comments are not notice of coworker age bias and are not

evidence, direct or circumstantial, of discriminatory intent on the part of David and

Busbee when they made the decision not to renew Daniel’s contract. Compare Damon

v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1362 (11th Cir. 1999) (stating that

the decision maker’s statement that he wanted to promote “‘aggressive, young men’”

was “highly suggestive circumstantial evidence from which a jury could infer

discriminatory animus”) with Ritchie v. Indus. Steel, Inc., 426 F. App’x 867, 874 (11th


16 The Court emphasizes alleged. While Daniel testified that Stanley and Thomas said on several

occasions that she “might not be up on best practices because [she] had been teaching so long,” Docs.
11-12 at 97, 197, neither Stanley nor Thomas were asked if they made these comments when Daniel
took their depositions. Docs. 11-9; 11-11.

                                                     -28-
       Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 29 of 37


Cir. 2011) (derogatory comments about age from “employees or supervisors who did

not play a role in the decision to terminate” do not show discriminatory animus).

       Daniel’s statement that younger employees were treated better than she is too

conclusory to establish an inference of age discrimination. Perhaps as an example of

younger employees receiving better treatment, Daniel refers to events that happened at

the March 8, 2018 grade-level meeting. She states that Stanley was not disciplined

even though she threatened Daniel “with a fist,” but Daniel “was shoved out of the

classroom.” Doc. 13 at 6. The record shows that neither Daniel nor Stanley were

disciplined for the events that transpired at the March 8, 2018 grade-level meeting.

Busbee testified that “[n]o disciplinary action was recommended for any employee.”

Doc. 11-5 at 3. Nothing from that incident suggests discrimination based on age.

       In sum, Daniel’s circumstantial evidence does not raise a reasonable inference

that the School District discriminated against her on the basis of age. Thus, the School

District is entitled to summary judgment on Daniel’s ADEA age discrimination claim.

                V. RETALIATION UNDER TITLE VII AND THE ADEA

       Title VII prohibits retaliation against an employee “because [s]he has opposed

any practice made an unlawful employment practice . . . , or because [s]he has made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding,

or hearing under this subchapter.” 42 U.S.C. § 2000e–3(a). The ADEA also contains

an anti-retaliation provision, which prohibits employers from discriminating against an

employee because she “has opposed any practice made unlawful by [the ADEA], or

because [she] . . . has made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or litigation under [the ADEA].” 29 U.S.C. § 623(d).

Title VII and ADEA retaliation claims are both analyzed under the McDonnell Douglas



                                               -29-
         Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 30 of 37


framework: To establish a prima facie case of retaliation, a plaintiff must “show that (1)

she engaged in an activity protected [by Title VII or the ADEA] ; (2) she suffered an

adverse employment action; and (3) there was a causal connection between the

protected activity and the adverse employment action.” Crawford, 529 F.3d at 970

(citation omitted); Cofield v. Goldkist, Inc., 267 F.3d 1264, 1267 n. 6 (11th Cir.2001);

Stone v. Geico Gen. Ins. Co., 279 F. App’x 821, 823 (citation omitted) (11th Cir. 2008)

(analyzing ADEA retaliation claim using the Title VII burden shifting framework).

        The second element of a retaliation prima facie case—an adverse employment

action—encompasses a wider range of conduct than Title VII’s discrimination provision

because “unlike the substantive provision, [the antiretaliation provision] is not limited to

discriminatory actions that affect the terms and conditions of employment.” Burlington,

548 U.S. at 64 (citation omitted). Rather, “the [antiretaliation] provision covers those

(and only those) employer actions that would have been materially adverse to a

reasonable employee. . . .” Id. at 57. Therefore, a plaintiff must show that the

employer’s actions are “harmful to the point that they could well dissuade a reasonable

worker from making or supporting a charge of discrimination.” Id.

         Daniel argues that to establish the third element of her prima facie case—

causation— she “‘need only show that the protected activity and the adverse action are

not completely unrelated.’” Doc. 13 at 7 (quoting Wideman, 141 F.3d at 1457). 17


17 In Univ. of Texas Sw. Med. Ctr. v. Nassar, The Supreme Court held that the plaintiff’s ultimate burden

requires a showing of but-for causation. 570 U.S. 338, 360 (2013). Courts disagree on whether Nassar’s
but-for causation standard applies only to the ultimate burden, or also to the causation element of the
McDonnell Douglas prima facie case. See Foster v. Univ. of Maryland-E. Shore, 787 F.3d 243, 250–51,
51 n.10 (4th Cir. 2015) (noting circuit split and citing cases). The Eleventh Circuit has not taken a position
on the issue, though unpublished decisions have extended the but-for causation requirement to the prima
facie case. See Callahan v. City of Jacksonville, 2020 U.S. App. LEXIS 5766 (11th Cir. Feb. 6, 2020);
Smith v. City of Fort Pierce, Fla., 565 F. App’x 774, 778–79 (11th Cir.2014); Butterworth v. Lab. Corp. of
Am. Holdings, 581 F, App’x 813, 817 (11th Cir. 2014). However, in pre-Nassar, published guidance, the
Eleventh Circuit has clearly stated that the plaintiff’s ultimate burden and the plaintiff’s prima facie case
are different. See Simmons v. Camden Cty. Bd. of Educ., 757 F.2d 1187, 1189 (11th Cir. 1985) (“the sort

                                                        -30-
         Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 31 of 37


        If the plaintiff establishes a prima facie case, the employer has the opportunity to

“proffer a legitimate, non-retaliatory reason for the adverse employment action.”

Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1460 (11th Cir. 1998). Afterwards, “[t]he

plaintiff bears the ultimate burden of proving by a preponderance of the evidence that

the reason provided by the employer is a pretext for prohibited, retaliatory conduct.” Id.

(citation omitted).

        As she did with her race discrimination claims, Daniel, in her response to the

School District’s motion for summary judgment, abandons some of her retaliation claims

and alleges a new claim. The Court addresses first the one unabandoned claim, then

her new claim, and finally confirms that her abandoned claims lack merit.

        A. Nonrenewal of Daniel’s employment contract and being forced to
           remain in sixth grade

        Daniel alleges two adverse employment actions because of her engagement in

activity protected under Title VII and the ADEA: (1) In her complaint, she alleges that

her employment contract was nonrenewed because she complained about and

opposed the alleged race and age discrimination that she faced, Docs. 1 at 3, 7; 13 at




of logical connection that would justify a prescription that the protected participation in fact prompted the
adverse action . . . would rise to the level of direct evidence of discrimination.”). McDonnell Douglas is a
framework for proving discrimination indirectly, and a showing of but-for causation would, in practice,
often require direct evidence. Further, courts have continued to analyze causation using the lighter
burden of Simmons. For example, the rule that temporal proximity between the protected activity and the
adverse action will often satisfy causation remains unchanged. See, e.g., Callahan v, City of
Jacksonville, Fla, 2020 WL 914923, at *2 (11th Cir. Feb. 26, 2020) (“Causation [for purposes of the prima
facie case] may be inferred by ‘close temporal proximity between the statutorily protected activity and the
adverse employment action’”). Of course, that showing of mere proximity, by itself, would rarely be
enough to sustain a verdict for the plaintiff finding but-for causation. Clearly, the required showing of
causation in the McDonnell Douglas prima facie case is a lighter burden than that required at trial. And
even courts phrasing the prima facie case in terms of “but-for” causation cannot realistically evaluate
whether discrimination was a but-for cause of the adverse action until they hear the defendants’ argument
about causation (the proffered “legitimate, non-discriminatory reason” for the adverse action) and hear the
plaintiff’s rebuttal to that argument (the pretext showing). In lieu of binding precedent extending Nassar to
the prima facie case, therefore, the Court continues to apply Simmons. Even under that framework,
Daniel cannot show causation here.


                                                        -31-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 32 of 37


7-8; and (2) for the first time in her response to the School District’s motion for summary

judgment, Daniel claims, without citation to the record, that the School District retaliated

against her by forcing her “to remain in the sixth-grade team.” 18 Doc. 13 at 7.

       Daniel argues she engaged in protected speech on three occasions: (1) on an

unknown date when she verbally complained to David that Sweet’s October 30, 2017

“Letter of Concern,” which accused Daniel of using profanity, was untrue and that Sweet

“was mistreating [her] because of her age and race,” Doc. 14 at 5-6; (2) on an

unspecified date, after Sweet reprimanded “her for not being where she was supposed

to be for the PBIS meeting,” Daniel told David that “the harassment because of her . . .

age and race was continuing and that something needed to be done about it,” id. at 14;

and (3) on March 8, 2018, when she told the School District that the mistreatment she

endured at the March 8, 2018 meeting was based on her race, id. at 16.

       The School District states that Daniel’s first alleged instance of protected speech

cannot serve as a basis for her retaliation claim because she admittedly “abandoned

this protected expression when . . . David assured her the Letter of Concern would not

go into her personnel file.” Doc. 17 at 8 (citing Doc. 11-12 at 125). While Daniel did

testify that she was content when David told her that the letter would not go in her

personnel file, and she made no additional complaints regarding the October 30, 2017

Letter of Concern, the Court assumes that Daniel engaged in protected activity when

she reported Sweet’s actions to Daniel. Doc. 11-12 at 124-26. Regarding Daniel’s

second alleged expression of protected speech, the School District argues that a

“vague, undated report to . . . David cannot serve as a basis for a claim of retaliation.”



18 For the reasons discussed above, Daniel cannot amend her complaint by raising claims in her

response to the School District’s motion for summary judgment. Because the School District has
addressed this claim, the Court will review it.

                                                     -32-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 33 of 37


Doc. 17 at 9 (citing Shenton v. Aerojet Rocketdyne, Inc., 2018 WL 4289326, at *6

(W.D. Va. 2018)). While this Court agrees that this complaint to David is vague and

undated, the Court again assumes that it constitutes protected speech.

       Even assuming on both of these occasions Daniel engaged in an activity

protected under Title VII and the ADEA and assuming “being forced to remain on the

sixth-grade team” is an adverse employment action as is nonrenewal of her

employment contract, Daniel has completely failed to show a causal relation between

the protected activities and any adverse employment action. Daniel testified that she

could “not recall the dates” that she made these complaints to David. Doc. 11-12 at

111. Thus, Daniel cannot rely on temporal proximity between her alleged statements to

David and any adverse employment action to show causation. Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007). In fact, Daniel has presented

nothing linking these two reports of race and age discrimination to David with any

alleged retaliation.

       Regarding the third alleged instance of protected speech, the School District

argues that it did not retaliate against Daniel for her March 8, 2018 report of racism by

making Daniel remain with her sixth-grade team. Instead, she was removed from the

sixth-grade teaching position following her March 8, 2018 meeting at the School

District’s office. Doc. 17 at 9. Daniel testified that she was moved from the sixth-grade

teaching position “because [she] asked to be moved after that March the 8th meeting.”

Doc. 11-12 at 195. Thus, the School District obviously did not retaliate against her by

making her stay in the sixth-grade teaching position and remain with her team.

       Daniel argues that the School District retaliated against her for the March 8, 2018

report of racism when it nonrenewed her employment contract. Doc. 13 at 7. It is



                                               -33-
       Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 34 of 37


undisputed that David submitted Daniel’s at-risk form and documentation to Busbee on

March 2, 2018. Docs. 11-3 at 4, 7; 14 at 5. It is also undisputed that David and Busbee

met on March 6, 2018 to discuss his recommendations for teacher nonrenewals for the

2018-19 academic year, which included Daniel. Docs. 11-1 at 4; 14 at 6. On March 12,

2018, Busbee emailed David a list of five employees, one of whom was Daniel, and

asked David to “confirm these employees will not get contracts and are nonrenewed.”

Doc. 14-9 at 2. David responded by email to Busbee on March 13, 2018, telling her that

one of the employees submitted his resignation letter and David “decided to bring back”

another employee, but the “others,” including Daniel, “are correct.” Id. Daniel argues

that David “could have revoked the nonrenewal decision for [her] – as . . . [he] did for

another employee – but [he] chose not to.” Doc. 13 at 7-8. Instead, the School District

issued its official notice of nonrenewal on March 20, 2018, less than two weeks after

Daniel reported racism during her March 8, 2018 meeting at the School District’s office.

Docs. 11-13 at 10; 13 at 8.

       The School District argues that “[i]t defies logic that an employer should be

forced to revoke an adverse employment action (nonrenewal) merely because an

employee—later—makes a claim for discrimination.” Doc. 17 at 9. The Court agrees.

“[I]n a retaliation case, when an employer contemplates an adverse employment action

before an employee engages in protected activity, temporal proximity between the

protected activity and the subsequent adverse employment action does not suffice to

show causation." Drago v. Jenne, 453 F.3d 1301, 1308 (11th Cir. 2006) (citation

omitted); Buchanan v. Delta Airlines, Inc., 727 F. App’x 639, 642 (11th Cir. 2008)

(citation omitted). In this case, “the record evidence is overwhelming” that the School

District contemplated nonrenewing Daniel’s employment contract before she



                                               -34-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 35 of 37


complained of racism on March 8, 2018. Drago, 453 F.3d at 1308. Thus, Daniel cannot

rely on temporal proximity between her March 8, 2018 complaint regarding racism to the

School District and the March 20, 2018 letter of nonrenewal to show causation. She

has failed to allege any causal link other than the temporal proximity of the two events.

Daniel has, therefore, failed to show any relationship between protected activity and the

alleged adverse employment action; she has failed to set forth a prima facie case.

Having failed to establish a prima facie case or retaliation the School District is entitled

to summary judgment. 19

       B. Abandoned retaliation claims

       In her complaint, Daniel alleged she faced retaliation for “opposing . . . unlawful

discrimination” and gave two “example[s]” of that retaliation: denial of “an eighth-grade

teaching position and [removal] from a sixth-grade teaching position.” Doc. 1 at 3. She

did not address either of these “claims” in her response to the School District’s motion

for summary judgment, and thus has abandoned them.

       Daniel also alleged in her complaint that her employment contract was not

renewed because she filed a Charge of Discrimination with the EEOC. Id. That seems

to be closer to a claim than an example, but she did not address that claim in her

response brief either. Nevertheless, the Court has reviewed the record and has

confirmed that these “claims” lack merit.

       It is undisputed that the decision to nonrenew Daniel’s employment contract was

made before Daniel filed her first EEOC Charge. Daniel herself admitted this when, in

her first Charge, she stated that she was “told by principal Eclan Davi[d] that she would


19 Even if Daniel established a prima facie case, the School District, as discussed above, has amply

demonstrated legitimate nondiscriminatory reasons for Daniel’s termination, and Daniel has produced no
evidence that those reasons are unworthy of credence.


                                                     -35-
       Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 36 of 37


not be renewed.” Doc. 11-13 at 106. Because the decision to nonrenew Daniel’s

employment contract was made before she filed her EEOC Charge of Discrimination

and there is no evidence, or even a contention, that the School District knew Daniel

intended to file a Charge, the School District’s nonrenewal of her contract was not

retaliation for the subsequent EEOC Charge.

                         VI. HOSTILE WORK ENVIRONMENT

       In her complaint, Daniel did not include a count for hostile work environment.

However, in her factual allegations, she claimed that she “has been subject to hostility

and poor treatment on the basis, at least in part, of her race,” Doc. 1 at 4, and “her age,”

Id. at 5. Apparently out of caution, the School District moved for summary judgment on

any possible hostile work environment claim, stating that the evidence, viewed in the

light most favorable to Daniel, showed only that Daniel, her team members, and Sweet

had on-going personality conflicts, which hardly demonstrated racial animus or age-

based hostility sufficient to sustain a claim for hostile work environment. Doc. 11-2 at

17.

       In response, Daniel says nothing, and it is clear that her complaint contains no

such claim. But even if she did, like so many of her claims, she has abandoned it.

       But once again, the Court has reviewed the record to confirm that Daniel does

not have a viable hostile work environment claim. To establish a prima facie case, a

plaintiff asserting a hostile work environment claim must show: (1) that she is a member

of a protected group; (2) that she has been subject to unwelcome harassment; (3) that

the harassment is based on a protected characteristic; (4) that the harassment was

sufficiently severe or pervasive to alter the terms and conditions of employment and

create a discriminatorily abusive working environment; and (5) that the employer is



                                               -36-
        Case 5:18-cv-00417-MTT Document 19 Filed 05/11/20 Page 37 of 37


responsible, either directly or vicariously. Miller v. Kenworth of Dothan, Inc., 277 F.3d

1269, 1275 (11th Cir. 2002). Courts look at the totality of the circumstances to

determine if the nature of the harassment is severe and pervasive. Harris v. Forklift

Sys. Inc., 510 U.S. 17, 21-22 (1993). This inquiry includes “the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or

a mere offensive utterance; and whether it unreasonably interferes with an employee’s

work performance.” Id. at 23.

        For the reasons already discussed, Daniel cannot demonstrate, even if she tried,

that she faced severe and pervasive harassment, based on any protected

characteristic, for which the School District was responsible. See Miller, 277 F.3d at

1275.

                                    VII. CONCLUSION

        For the reasons stated above, the Defendant’s motion for summary judgment,

Doc. 11, is GRANTED, and judgment is entered for the Defendant.

        SO ORDERED, this 11th day of May, 2020.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                -37-
